DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3, 2021 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13, 15, 23, and 25-33 are rejected under 35 U.S.C. 103 as being obvious over Riel et al. (11,000,880). Riel et al. disclose the invention substantially as claimed.  Riel et al. disclose the invention substantially as claimed.  Riel et al. disclose, at least in figures 2-7, 11, and 12 and col. 4, lines 25-37; col. 7, line 15 to col. 9, line 62; and col. 14, line 52 to col. 15, line 53; a mechanical waveguide and a system for 
However, for the embodiments of the aforementioned mechanical waveguide, Riel et al. do not explicitly disclose a pulse generator for generating at least one high amplitude broadband mechanical pulse the proximal end being coupled to the pulse generator for receiving the at least one high amplitude broadband mechanical pulse therefrom, and Riel et al. do not explicitly disclose a method of treating a lesion comprising: inserting the mechanical waveguide into a vessel of a body of a subject, a lesion being present in the vessel and the mechanical waveguide extending 
However, Riel et al. teach, in figure 1 and col. 5, line 60 to col. 7, line 14; a similar system for treating a lesion and a method with the system, wherein the system includes a pulse generator (104) for generating at least one high amplitude broadband .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 7-12, 16-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Riel et al. (11,000,880) in view of Brouillette et al. (2013/0158453). Riel et al. disclose the invention substantially as claimed.  However, Riel et al. do not explicitly disclose that generating comprises generating a plurality of broadband mechanical waves having a first amplitude and combining the plurality of broadband mechanical waves, thereby obtaining the high amplitude broadband mechanical pulse having a second amplitude greater than the first amplitude, wherein said combining comprises focusing the plurality of broadband mechanical waves on a focus zone, wherein said combining comprising propagating the plurality of broadband mechanical waves into a temporal concentrator, wherein said combining comprises propagating the plurality of broadband mechanical waves in a taper, wherein said combining comprises propagating the plurality of broadband mechanical waves in a reverberating cavity, or wherein said combining comprises propagating the plurality of broadband mechanical waves in a dispersive medium.  Brouillette et al. teach generating mechanical waves comprises generating a plurality of mechanical waves having a first amplitude and combining the mechanical waves, thereby obtaining at least one high amplitude and short duration mechanical pulse each having a second amplitude greater than the first amplitude (according to para. [0053]), wherein said combining comprises focusing the mechanical waves on a focus zone (according to para. [0042] and [0114]), wherein said combining comprising propagating the mechanical waves into a temporal concentrator (according to para. [0045]), wherein said combining comprises propagating the mechanical waves in a taper (according to para. [0104]), wherein said combining comprises propagating the mechanical waves in a reverberating cavity .
Riel et al. also do not explicitly disclose a pulse generator comprising a plurality of broadband sources each for emitting a respective mechanical wave having a first amplitude; and a wave concentrator for combining the respective mechanical waves in order to obtain the at least one high amplitude broadband mechanical pulse having a second amplitude greater than the first amplitude, wherein the wave concentrator is a temporal concentrator, wherein the wave concentrator is adapted to focus the respective mechanical waves on a focus zone adjacent to the proximal end of the waveguide, wherein the wave concentrator is a taper, wherein the wave concentrator comprises a spatial concentration stage and a temporal concentration stage.  Nevertheless, Riel et al. teach, in col. 6, lines 6-10, that a pulse generator may be a wave concentrator that is spatial concentrator. Brouillette et al. teach a pulse generator (a wave generator, according to para. [0024]) comprising a plurality of broadband sources each for emitting a respective mechanical wave having a first amplitude; and a wave concentrator for combining the mechanical waves in order to obtain the mechanical pulse having a second amplitude greater than the first amplitude (according to para. [0053]), wherein the wave concentrator is a spatial concentrator (according to para. [0042]), wherein the wave concentrator is a temporal concentrator (according to .

Claim 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Riel et al. (11,000,880) in view of Kanz et al. (10,656,025).  Riel et al. disclose the invention substantially as claimed, but does not explicitly disclose the at least one high amplitude mechanical pulse when reaching the distal end of the mechanical waveguide is comprised between about 1 MPa and about 1000 MPa.  Kanz et al. teach, at least in col. 31, lines 4-9, an amplitude of  at least one high amplitude mechanical pulse comprising between about 1 MPa and about 1000 MPa (e.g., about 20 MPa or about 1.7 MPa).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanical pulse of Riel et al., so that it has an amplitude as claimed.  Such a modification would provide an acoustic pressure sufficient for treating a lesion in a blood vessel.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Riel et al. (11,000,880) in view of Brouillette et al. (2013/0158453), and further in view of Koehler et al. (4,972,826).  Riel et al. in view of Brouillette et al. disclose the invention substantially as claimed, but do not explicitly disclose that the wave concentrator comprises a parabolic reflecting surface for reflecting at least some of the mechanical waves generated by the plurality of broadband sources towards the focus zone.  Koehler et al. teach, at least in figure 4 and col. 5, lines 1-5 and 32-36 and col. 6, lines 7-39; a wave concentrator (18) comprises a parabolic reflecting surface for reflecting mechanical waves towards a focus zone (F).  It would have been obvious to one have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wave concentrator of Riel et al. in view of Brouillette et al., so that it has a parabolic reflecting surface as claimed.  Such a modification would allow focusing of the mechanical waves, so that adequate pressure is exerted on a lesion.

Response to Amendment
Applicant’s arguments with respect to claims 1-33 have been considered but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771